Citation Nr: 0920073	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-10 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

6.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.

7.  Entitlement to an initial compensable evaluation for left 
distal forearm scar.

8.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1984 to August 
1987 and from April 1989 to January 2006.  The appellant also 
had an unconfirmed period of service in the Reserves from 
approximately August 1987 to April 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDINGS OF FACT

1.  The medical evidence of record does not demonstrate 
current diagnoses of a cervical spine disorder, a low back 
disorder, left ear hearing disability, a left shoulder 
disorder, or bilateral carpal tunnel syndrome that are 
related to the appellant's military service.

2.  The appellant's pseudofolliculitis barbae is manifested 
by no ulcerations, exfoliations, crusting, tissue loss, 
induration, inflexibility, hypopigmentation, 
hyperpigmentation, abnormal texture, or limitation of motion.  
The skin lesion coverage of the exposed area is 2 percent and 
the skin lesion coverage of the exposed area relative to the 
body is 1 percent.

3.  The appellant's left distal forearm scar is manifested by 
a level scar measuring approximately 3 centimeters by .5 
centimeters with no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
Keloid formation, hypopigmentation, hyperpigmentation, or 
abnormal texture.

4.  The appellant's right ear hearing loss is manifested by 
Level I hearing acuity.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).  

2.  A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1101, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).  

3.  Left ear hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1101, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.307, 3.309, 3.385 (2008).

4.  A left shoulder disorder was not incurred in or 
aggravated by active military service.  U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

5.  Bilateral carpel tunnel syndrome was not incurred in or 
aggravated by active military service.  U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

6.  The criteria for an initial compensable rating for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7813-7806 (2008).

7.  The criteria for an initial compensable rating for left 
distal forearm scar have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802 
(2008).

8.  The criteria for an initial compensable evaluation for 
hearing loss, right ear, have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

The appellant's claims of entitlement to compensable 
evaluations for pseudofolliculitis barbae, left distal 
forearm scar, and right ear hearing loss, arise from his 
disagreement with the initial evaluations assigned following 
the grant of service connection.  Once service connection is 
granted, the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

With respect to the appellant's claims of entitlement to 
service connection for a cervical spine disorder, a low back 
disorder, left ear hearing loss, a left shoulder disorder, 
and bilateral carpal tunnel syndrome, proper notice from VA 
must inform the appellant of any information and medical or 
lay evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the appellant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letters, dated in October 2005, February 2006, and May 
2006, advised the appellant of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486; 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a 


fully compliant notification followed by a re-adjudication of 
the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

With respect to all of the claims at issue herein, the duty 
to assist the appellant has also been satisfied in this case.  
The RO obtained the appellant's service medical records and 
his identified VA and private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In March 2006, the appellant was 
scheduled to undergo medical examinations to determine the 
presence, severity and etiology of the disorders at issue 
herein.  Notice of these examinations was never received by 
the appellant because the letter was sent to an incorrect 
address.  The appellant was rescheduled and underwent these 
examinations in June 2006.  The appellant was scheduled for 
additional examinations in November 2008.  Due to a 
scheduling conflict the appellant was unable to attend the 
examinations in November 2008, which were then rescheduled 
for December 2008.  The appellant was unable to attend the 
December 2008 examination due to the demands of his 
occupation; the examinations were not rescheduled.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Historically, the appellant served on active duty from July 
1984 to August 1987 and from April 1989 to January 2006.  The 
appellant also had an unconfirmed period of service in the 
Reserves from approximately August 1987 to April 1989.  
Herein, the appellant is seeking service connection for a 
cervical spine disorder, a low back disorder, left ear 
hearing loss, a left shoulder disorder, and bilateral carpel 
tunnel syndrome.  The appellant is also seeking compensable 
initial evaluations for his service-connected 
pseudofolliculitis barbae, left distal forearm scar, and 
right ear hearing loss.



I.  Service Connection for Left Ear Hearing Loss Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The November 1983 entrance examination demonstrated that the 
appellant did not have left ear hearing loss; thus, he was 
sound upon entry into his first period of active service.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.304(b), 3.385.  A 
subsequent audiogram in July 1984, similarly demonstrated 
that the appellant did not have left ear hearing loss.  
However, in June 1987, the appellant's separation examination 
report includes a diagnosis of bilateral high frequency 
sensorineural hearing loss.  Nevertheless, according to the 
June 1987 audiogram, the appellant's puretone thresholds at 
the 500, 1000, 2000, 3000, and 4000 Hertz levels with respect 
to his left ear, do not amount to a hearing loss disability 
for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the Board 
finds that, despite the presence of a 


diagnosis of bilateral high frequency sensorineural hearing 
loss, the appellant did not have a left ear hearing 
disability for VA purposes upon separation from active 
service in June 1987.  Id.  

Moreover, subsequent to service discharge, and pursuant to 
Benefits Delivery at Discharge Program, the appellant 
underwent an audiological testing in June 2006 which found 
that the appellant did not have a left ear hearing loss 
disability for VA purposes.  Id. 

The appellant submitted evidence after the issues herein were 
certified to the Board without a contemporaneous waiver of 
his right to have the evidence reviewed by the RO.  See 
38 C.F.R. § 20.1304 (b) (2008).  This evidence consisted of 
audiograms generated during the course of the appellant's 
post-service employment.  However, these reports fail to 
provide an etiological opinion that any hearing loss shown 
was related to the veteran's military service.  As such, the 
Board finds that the evidence submitted after certification 
without a waiver is not pertinent and, thus, the relevant 
claims not need be remanded for RO review.  38 C.F.R. 
§ 20.1304 (b).

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  To the extent that 
the appellant believes that he has a left ear hearing loss 
disability due to his military service, as a layman, his 
statements are not competent medical evidence on the 
diagnosis of a disorder or the etiology thereof.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnoses or the etiology of a disorder 
cannot constitute evidence upon which to grant claims for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

Absent competent medical evidence reflecting the current 
presence of a left ear hearing loss disability related to the 
appellant's military service, the preponderance of the 
evidence is against this claim, the doctrine of reasonable 
doubt is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for a left 
ear hearing loss disability is not warranted.

II.  Service Connection for a Cervical Spine Disorder, a Low 
Back Disorder,
a Left Shoulder Disorder, and Bilateral Carpal Tunnel 
Syndrome

A review of the appellant's service treatment records from 
both periods of service revealed varying degrees of treatment 
for a cervical spine disorder, a low back disorder, a left 
shoulder disorder, and bilateral carpal tunnel syndrome.  The 
appellant initiated these service connection claims in 
December 2005 as part of the Benefits Delivery at Discharge 
Program.  Pursuant to this program, the appellant underwent 
an examination in June 2006 to ascertain the presence of each 
of these disorders and, if present, the severity thereof.  
However, upon examination, the examiner found that no current 
diagnoses could be provided because there were no pathologies 
to render diagnoses.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent credible 
evidence reflecting the current presence of the claimed 
disabilities, a basis upon which to establish service 
connection for a cervical spine disorder, a low back 
disorder, a left shoulder disorder, or bilateral carpel 
tunnel syndrome has not been presented and service connection 
is not warranted.  

To the extent that the appellant believes that he has a 
cervical spine disorder, a low back disorder, a left shoulder 
disorder, or bilateral carpel tunnel syndrome, the Board 
notes that as a layman, his statements are not competent 
medical evidence on the diagnosis of a disorder, or the 
etiology thereof.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical diagnoses or 
the etiology of a disorder cannot constitute evidence upon 
which to grant claims for service connection.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).

As the preponderance of the evidence is against the claims 
for service connection for a cervical spine disorder, a low 
back disorder, a left shoulder disorder, and bilateral carpel 
tunnel syndrome, the benefit-of-the-doubt rule does not 
apply, and service connection for these disorders is not 
warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
56.


III. Compensable Initial Evaluation Claims

Generally, disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2008).  The 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the appellant.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the appellant's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the appellant's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the current appeals are based on the assignment of 
initial disability ratings following the initial awards of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Accordingly, evidence contemporaneous with the 
claims and the rating decision that granted service 
connection are most probative of the degrees of disabilities 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degrees of disabilities 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Id.


A.  Pseudofolliculitis Barbae

In the July 2006 rating decision, the RO granted service 
connection for pseudofolliculitis barbae and assigned a 
noncompensable rating thereto, effective from February 1, 
2006.  The appellant's pseudofolliculitis barbae was 
evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2008) and 38 C.F.R. § 4.118, Diagnostic Code 7813 (2008), 
hyphenated as 7813-7806.  See Tropf v. Nicholson, 20 Vet. 
App. 317, 321 (2006); see also 38 C.F.R. § 4.27 (2008).  
Herein, the appellant is seeking a compensable evaluation.

A disorder evaluated pursuant to Diagnostic Code 7813 is 
rated as a disfigurement of the head, face, or neck under 
Diagnostic Code 7800; as a scar under Diagnostic Codes 7801, 
7802, 7803, 7804, and/or 7805; or dermatitis under Diagnostic 
Code 7806, depending on the predominant disability.  
38 C.F.R. § 4.118, Diagnostic Code 7813.  The RO determined 
that the predominant disability in the present case was akin 
to dermatitis and evaluated the appellant's 
pseudofolliculitis barbae as such.  See 38 C.F.R. § 4.20 
(2008).

Under Diagnostic Code 7806, a noncompensable evaluation is 
assigned when dermatitis or eczema is less than 5 percent of 
the entire body or less than 5 percent of exposed areas 
affected, and no more than topical therapy has been required 
during the previous 12-month period.

A 10 percent evaluation is assigned when dermatitis or eczema 
is at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period. 

A 30 percent evaluation is assigned for when 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12- 
month period. 

A 60 percent evaluation is assigned for when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or constant or near- constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.

Diagnostic Code 7806 also provides the alternative to rate 
the disorder as a disfigurement of the head, face, or neck 
using Diagnostic Code 7800.  Under this code, entitlement to 
compensation is warranted when the appellant possess at least 
one of eight disfiguring characteristics as defined in the 
Rating Schedule.  The eight characteristics of disfigurement 
are: scar five or more inches (13 or more centimeters) in 
length; scar at least one-quarter inch (0.6 centimeters) wide 
at widest part; surface contour of scar elevated or depressed 
on palpation; scar adherent to underlying tissue; skin hypo- 
or hyper-pigmented in an area exceeding six square inches (39 
square centimeters); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters); underlying soft tissue 
missing in an area exceeding six square inches (39 square 
centimeters); and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).  See 
38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

In March 1987, the appellant was treated for small lesions on 
his chin and left side of his face.  The diagnosis was 
pseudofolliculitis barbae.  The remainder of the appellant's 
service treatment records demonstrated periodic treatment for 
pseudofolliculitis barbae.  In a March 2004 treatment report, 
the appellant's pseudofolliculitis barbae was characterized 
as chronic.

In June 2006, the appellant underwent an examination that 
revealed no scars on his face.  The examiner noted that 
pseudofolliculitis barbae was present on the appellant's face 
and anterior neck with no ulcerations, exfoliations, 
crusting, tissue loss, induration, inflexibility, 
hypopigmentation, hyperpigmentation, abnormal texture, or 
limitation of motion.  The examiner further found that the 
skin lesion coverage of the exposed area was 2 percent and 
that the skin lesion coverage of the exposed area relative to 
the body was 1 percent.  The appellant reported that he had 
not received treatment for his pseudofolliculitis barbae in 
the previous 12 months.


The evidence of record demonstrates that the appellant's 
pseudofolliculitis barbae concerns less than 5 percent of his 
entire body and less than 5 percent of the exposed areas 
affected, and no more than topical therapy has been required 
during the previous 12-month period.  The evidence of record 
does not show that at least 5 percent, but less than 20 
percent, of the appellant's entire body; or at least 5 
percent, but less than 20 percent, of the exposed areas 
affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period for his pseudofolliculitis barbae.  
Thus, the Board finds that a compensable evaluation for the 
appellant's service-connected pseudofolliculitis barbae is 
not warranted.

Consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119.  However, there are no 
identifiable periods of time since the effective date of 
service connection during which the pseudofolliculitis barbae 
warranted a different evaluation.  Therefore, staged ratings 
are inappropriate in this case.  Id.

B.  Left Distal Forearm Scar

By the July 2006 rating decision, the RO granted service 
connection for the appellant's left distal forearm scar and 
assigned a noncompensable rating thereto, effective from 
February 1, 2006.  The appellant's left distal forearm scar 
was evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7802.  Herein, the appellant is seeking a compensable 
evaluation.

Under Diagnostic Code 7802, if a scar on other than the head, 
face or neck is superficial and does not cause limited 
motion, a maximum 10 percent rating is assigned if affecting 
an area or areas of 144 square inches (929 sq. cm.) or 
greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 
superficial scar is one not associated with underlying tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).  
Diagnostic Code 7802 does not provide the criteria for a 
noncompensable rating.  As such, a noncompensable rating 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2008).


The appellant's November 1983 enlistment examination did not 
note a scar on the appellant's left distal forearm.  However, 
in a treatment report dated May 1993, a 4.5 centimeter semi-
circular scar was noted on the appellant's left lateral 
forearm.

In June 2006, a medical examination revealed that a "level" 
scar was present at the appellant's left distal forearm 
measuring approximately 3 centimeters by .5 centimeters.  
There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
Keloid formation, hypopigmentation, hyperpigmentation, or 
abnormal texture.  The diagnosis was status post laceration 
of the left distal forearm with residual scar.

At the February 2009 Board hearing, the appellant testified 
that the scar was not painful or tender, and did not cause 
any functional impairment.  He also testified that there was 
no associated edema or swelling.  The appellant claimed that 
the scar interfered with his ability to work as a model.

The medical evidence of record demonstrates that the 
appellant's left distal forearm scar is superficial, stable, 
and does not involve an area that meets or exceeds 929 square 
centimeters.  38 C.F.R. § 4.118, Diagnostic Code 7802; see 
also Note (2).  As such, the Board finds that a compensable 
evaluation for the appellant left distal forearm scar is not 
warranted.

In making this determination, the Board considered 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7803, 7804, and 7805, 
however, the medical evidence of record demonstrated that the 
appellant's left distal forearm scar was superficial, stable, 
not painful, and did not caused any functional impairment.  
As such, these diagnostic codes are inapplicable.

Consideration has been also given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119.  However, there are no 
identifiable periods of time since the effective date of 
service connection during which the appellant's left distal 
forearm scar warranted a different evaluation.  Therefore, 
staged ratings are inappropriate in this case.  Id.


C.  Right Ear Hearing Loss

By the July 2006 rating decision, the RO granted service 
connection for right ear hearing loss and assigned a 
noncompensable rating thereto, effective from February 1, 
2006.  Herein, the appellant is seeking a compensable 
evaluation.

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
unilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  
The Rating Schedule allows for such audiometric test results 
to be translated into a numeric designation ranging from 
Level I to Level XI in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.  An examination for hearing impairment must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations are to be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86 (2008).  If the puretone 
threshold is greater than 55 decibels at each of four 
specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 
4000 Hertz), or if the puretone threshold is 30 decibels or 
less at 1000 Hertz and simultaneously 70 decibels or more at 
2000 Hertz, VA must determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.  In the instant case, the evidence of record does not 
show an exceptional pattern of hearing impairment of the 
appellant's service-connected right ear hearing loss 
disability. 

In June 1987, the appellant's condition was diagnosed as 
right ear high frequency sensorineural hearing loss.  The 
many inservice audiograms before and after June 1987 were 
unremarkable for a right ear hearing loss disability.  See 
38 C.F.R. § 3.385.

The last inservice audiogram, dated in October 2005, 
demonstrated puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
20
25

No contemporaneous speech recognition testing was 
administered.

In December 2005, the appellant filed this claim as part of 
the Benefits Delivery at Discharge Program.  The appellant 
subsequently retired from the military in January 2006.  In 
June 2006, the appellant underwent an examination to 
determine the presence of right ear hearing loss and, if 
present, to ascertain the severity thereof.  After taking a 
brief medical history from the appellant, the examiner 
administered audiological testing that revealed puretone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
25
20

Based on these findings, the average puretone threshold for 
the appellant's right ear was 28.  Speech recognition, 
performed using the Maryland CNC word list, produced a score 
of 96 percent for the appellant's right ear.  The diagnosis 
was right ear sensorineural hearing loss.

After this issue was certified to the Board for appellate 
review, the appellant submitted employment-related 
audiological testing results, dated from October 2006 to 
October 2008.  This evidence did not include speech 
recognition testing, nor was it indicated that testing was 
conducted by a state-licensed audiologist.  As such, these 
audiograms do not conform to the requirements of 38 C.F.R. 
§ 4.85 and cannot be considered herein.  Accordingly, the 
Board finds that the evidence submitted after certification 
without a waiver is not pertinent and, thus, the relevant 
claims not need be remanded for RO review.  38 C.F.R. 
§ 20.1304 (b).

Based on the evidence of record, the Board finds that an 
initial compensable evaluation for the appellant's service-
connected right ear hearing loss is not warranted.

The June 2006 audiological examination included speech 
recognition testing on which the appellant scored 96 percent.  
Application of Table VI to the results of the June 2006 
examination demonstrated right ear hearing impairment 
manifested by Level I hearing acuity.  See 38 C.F.R. § 4.85, 
Table VI.  Because the appellant's left ear hearing loss is 
not service-connected, a Level I rating is assigned.  
38 C.F.R. § 4.85(f).  Using Table VII, the result is a 
noncompensable evaluation for right ear hearing impairment.  
See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The Board considered the appellant's claim herein under 
38 C.F.R. § 3.383(a)(3); however, the evidence of record did 
not demonstrate that the appellant's nonservice-connected 
left ear meets the disability provisions under 38 C.F.R. 
§ 3.385.  Thus, special consideration for paired organs is 
inapplicable.

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria).  The presently assigned 
noncompensable disability evaluation is warranted by the 
Rating Schedule for the entirety of the rating period on 
appeal.  Fenderson, 12 Vet. App. at 126.

The Board also considered the holding in Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires VA 
audiologist to describe the functional effects of a hearing 
loss disability in the examination report.  Though the June 
2006 examination report did not include such discussion, the 
appellant must demonstrate prejudice due to any examination 
deficiency.  Id.  To date, the appellant has neither advanced 
an argument that the June 2006 audiological examination was 
deficient in any respect, nor that he was prejudiced thereby.

D.  Extraschedular Evaluation for Initial Compensable 
Evaluation Claims

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual appellant's circumstance, but 
nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, 
it may be appropriate to assign an extraschedular rating.  
38 C.F.R. § 3.321(b) (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the appellant's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the appellant's disability 
level and symptomatology, then the appellant's disability 
picture is contemplated by the Rating Schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).  

The Board finds that the appellant's disability pictures are 
not so unusual or exceptional in nature as to render the 
ratings for his service-connected disabilities inadequate.  
The Board finds that the criteria by which each of the 
appellant's service-connected disabilities was respectively 
evaluated, specifically contemplates the level of 
occupational and social impairment caused by that disability.  
Id. 

As demonstrated by the evidence of record, the appellant's 
pseudofolliculitis barbae is marked by no ulcerations, 
exfoliations, crusting, tissue loss, induration, 
inflexibility, hypopigmentation, hyperpigmentation, abnormal 
texture, or limitation of motion.  Moreover, skin lesion 
coverage of the exposed area was 2 percent and skin lesion 
coverage of the exposed area relative to the body was 1 
percent.  The appellant reported that he had not received 
treatment for his pseudofolliculitis barbae in the previous 
12 months.  When comparing this disability picture with the 
symptoms contemplated by the Rating Schedule, the Board finds 
that the appellant's experiences are congruent with the 
disability picture represented by a noncompensable disability 
rating for pseudofolliculitis barbae.  The criteria for a 
noncompensable rating reasonably describe the appellant's 
disability level and symptomatology and, therefore, a 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. 4.118, Diagnostic Code 7806 and 38 C.F.R. 
§ 4.118, Diagnostic Code 7813, hyphenated as 7813-7806; see 
also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

As demonstrated by the evidence of record, the appellant's 
left distal forearm scar is marked by a level scar measuring 
approximately 3 centimeters by .5 centimeters with no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, Keloid 
formation, hypopigmentation, hyperpigmentation, or abnormal 
texture.  When comparing this disability picture with the 
symptoms contemplated by the Rating Schedule, the Board finds 
that the appellant's experiences are congruent with the 
disability picture represented by a noncompensable disability 
rating for left distal forearm scar.  In this regard, the 
schedular evaluations regarding this disorder are not 
inadequate.  A compensable rating is provided for certain 
manifestations of the service-connected scar but the medical 
evidence reflects that those manifestations are not present 
in this case.  Though the Rating Schedule does not provide 
criteria for a noncompensable rating, the appellant's left 
distal forearm scar does not meet the criteria for the 
maximum 10 percent rating.  See 38 C.F.R. § 4.31.  As such, a 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.118, Diagnostic Code 7802; see also 
VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

As demonstrated by the evidence of record, the appellant's 
right ear hearing loss disability is manifested by Level I 
hearing acuity.  See 38 C.F.R. § 4.85, Table VI.  When 
comparing this disability picture with the hearing acuity 
contemplated by the Rating Schedule, the Board finds that the 
schedular evaluations regarding the appellant's right ear 
hearing loss disability are not inadequate.  A compensable 
rating is provided for certain audiological findings but the 
medical evidence reflects that those findings are not present 
in this case.  Therefore, the schedular evaluation is 
adequate and no referral is required.  See 38 C.F.R. § 4.85; 
see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Thus, based on the evidence of record, the Board finds that 
the appellant's disability pictures cannot be characterized 
as exceptional cases, so as to render the schedular 
evaluations inadequate.  For each of the appellant's service-
connection disabilities, the threshold determination for a 
referral for extraschedular consideration was not met and, 
consequently, the Board finds that the appellant is not 
entitled to referral for extraschedular ratings.  Thun, 22 
Vet. App. at 115.

E.  Reasonable Doubt Doctrine for Initial Compensable 
Evaluation Claims 

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the assigning of 
compensable evaluations for each of the appellant's service-
connected disabilities, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a low back disorder is denied.

Service connection for left ear hearing loss is denied.

Service connection for a left shoulder disorder is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.

Entitlement to a compensable initial evaluation for 
pseudofolliculitis barbae is denied.

Entitlement to a compensable initial evaluation for left 
distal forearm scar is denied.

Entitlement to a compensable initial evaluation for right ear 
hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


